510 U.S. 804
Digital Equipment Corp.v.Desktop Direct, Inc.
No. A-252 (93-405).
Supreme Court of United States.
October 4, 1993.

1
Appeal from the C. A. 10th Cir.


2
Application for stay of the effect of the order of the United States District Court for the District of Utah, case No. 92-C-178G, issued January 5, 1993, presented to Justice Thomas, and by him referred to the Court, granted pending the disposition by this Court of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the sending down of the judgment of this Court.